DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 12/14/2020.
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lontka et al. (US 2020/0394900).
Re Claims 1 and 7: Lontka et al. teaches safety device inspection, which includes a component controller 204 (see fig.# 2, ¶ 18+); and an offline configuration module {herein RFID tag 214}, wherein the offline configuration module is configured to receive and store an indication {herein an indication that is a testing mode, such as a flashing light 212} of at least one configuration parameter wirelessly transmitted to the configuration module {herein the controller 204 may be coupled to a wireless internet transceiver (WiFi) 216}, and wherein the component controller is configured to, upon initialisation of the component, operate the component in accordance with the at least one configuration parameter indicated by the indication stored by the offline configuration module (¶ 18+, 26+).
Re Claims 2-3: Lontka et al. teaches system and method, wherein the offline configuration module comprises an RFID tag, and wherein the RFID tag is a passive RFID tag (¶ 18+).
Re Claim 4: Lontka et al. teaches system and method, wherein the component controller comprises a memory 306 storing a plurality of protocols, and wherein the component controller is configured to operate in accordance with at least one of the plurality of protocols based on the indication of the at least one configuration parameter (¶ 20+).
Re Claim 5: Lontka et al. teaches system and method, wherein the component controller is configured to, upon initialisation of the component, acquire the indication {herein an indication that is in a testing mode powered up RFID identification tag 504 or from a transceiver that the controller is in proximity to the safety device} of the at least one configuration parameter from the offline configuration module (26+).
Re Claim 6: Lontka et al. teaches system and method, wherein the alarm system is a fire alarm system or an intrusion alarm system (¶ 17-19+).  
Re Claim 9: Lontka et al. teaches system and method, wherein the component controller is configured to, in response to acquiring an indication of at least one configuration parameter, activate a protocol stored in a memory of the component controller and indicated by the at least one configuration parameter (¶ 26+).
Re Claim 10: Lontka et al. teaches system and method, further comprising: establishing a configuration zone, wherein a wireless transmission 216 containing an indication of the at least 
Re Claim 11: Lontka et al. teaches system and method, wherein the component is one of a plurality of components {herein an emergency panel 104 coupled to a plurality of safety devices 106-116} brought into the configuration zone simultaneously (¶ 16+).
Re Claim 12: Lontka et al. teaches system and method, further comprising: broadcasting a wireless transmission from a transceiver 312; preferably wherein the wireless transmission is a radio frequency (RF) signal and the transceiver is an interrogator (¶ 20+).
Re Claims 13-14: Lontka et al. teaches system and method, wherein the method is performed after production {herein store on a memory} of the physical component has been completed, wherein the method is performed after the component has been packaged (¶ 38-41+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farley et al. (US 2013/0082839) teaches system and method for wireless heat detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887